DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 6, 7, 8, 10, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
  A hard mask forming method, comprising: preparing a target object having a silicon-containing film in a chamber body of a film forming apparatus; and forming a hard mask containing tungsten and silicon, which is an amorphous film, on the silicon-containing film by sputtering using the film forming apparatus,  wherein the hard mask is a hard mask for plasma etching of the silicon-containing film and a ratio of a concentration of tungsten and a concentration of silicon on a surface of the hard mask is different from the ratio of the concentration of tungsten and the concentration of silicon inside the hard mask, and   wherein the hard mask is formed such that the concentration of silicon is higher than the concentration of tungsten on the surface of the hard mask and the concentration of tungsten is higher than the concentration of silicon inside the hard mask.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817              


/BRADLEY SMITH/Primary Examiner, Art Unit 2817